DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Claims 1-52 have been canceled previously.

                                                   EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  Authorization for this Examiner’s Amendment was given in an interview with Todd Armstrong on 05/05/2022.

5. Cancel claims 62-75.

6.  The title has been replaced with:
-- POLYNUCLEOTIDES ENCODING HUMANIZED ANTI-CD40 ANTIBODIES  -- .  

                                                  REASONS FOR ALLOWANCE

7. The following is an Examiner's Statement of Reasons for Allowance:  

     Upon reconsideration of applicant’s arguments, filed 04/14/2022, that the define SEQ ID NOS. of CDR1, CDR2 and CDR3 of the heavy / light variable chains provides structural features common to the members of the genus and representative number of species are sufficient for written description of the instant claims.
     In turn, the previous rejection under written description has been withdrawn. 

     The terminal disclaimer, filed on 04/14/2022, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Patent No. 10,201,608 has been accepted.   
     The terminal disclaimer has been recorded. 

     As indicated previously in the Office Action, mailed 01/19/2022,
     due to high polymorphism of antibodies, the claimed “polynucleotides encoding anti- CD40 antibodies defined by SEQ ID NOS. as they read on the 2C10 antibody and defined variants thereof are deemed structurally distinct on the amino acid basis.




     The defined 2C10 antibody and variants thereof do not appear to known or taught in the prior art.
      The prior art neither suggest or teaches the amino acids of the defined anti-2C10 antibody and variants thereof having the exact chemical structure of the relevant nucleic acids / amino acids for the defined 2C10 antibody and variants thereof.
     In turn, these particular polynucleotides encoding the claimed anti-CD40 antibodies defined by the claimed SEQ ID NOS. do not appear to known or taught in the prior art.     

       In turn, the instant claims are deemed free of the prior art.

       Accordingly, the claims are deemed allowable

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844. The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interview practice.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
May 10, 2022